— In an action on an automobile insurance policy, defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated July 18, 1979, which affirmed an order of the Civil Court of the City of New York, Kings County, dated December 7, 1978, which (1) granted plaintiff’s motion for summary judgment on the issue of liability, and (2) set the matter down for an assessment of damages. Order affirmed, with $50 costs and disbursements. No triable issue has been raised as to liability. Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.